The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al in view of JP 2014/009296 (English language translation) or Onchi et al.
	This rejection is consistent with that made in the previous office action.  
	Murase et al. teach a flame retardant composition containing components (A) and (B) as claimed.  See paragraphs 11, 12, 21, teaching claimed (B), and 23 teaching claimed (A).  These are generally disclosed as being mixed in a ratio of 1:99 to 99:1 wt. ratio, which overlaps with the claimed range such that one having ordinary skill in the art would have found a ratio within the claimed range obvious.  For instance, the working examples use a 50:50 wt. ratio, which meets that claimed.  Paragraph 31 and on teach the addition of an “arbitrary ingredient (C)”.  This includes the addition of antioxidants such as phosphorus antioxidants in amounts of from 10 wt. parts (per 100 parts A and B) or less.  This overlaps with the claimed range of (C) of from 1 to 50 parts per 100 parts (A and B).  See also paragraph 51 which teaches the addition of various additives as well, including stabilizers.  
	This differs from that claimed in that it does not specifically teach the additional component (C).  
	JP 2014-009296 teaches a cellulose ester composition that contains plasticizer.  As can be seen from the formula in the drawing, this meets claimed compound (2-1).  See the section starting with “(B) component of the plasticizer…” under Description of Embodiments that teaches various benefits and properties that are associated with this plasticizer in cellulose ester compositions.
	Given the fact that Murase et al. teach that the synthetic resin therein can be a cellulose resin (paragraph 46) one having ordinary skill in the art would have found the addition of the plasticizer of the JP reference to have been obvious.  Note that it is prima facie obvious to add a known ingredient to a known composition for its known function. In this manner the instant claims are rendered obvious.
	On the other hand, Onchi et al. teach compounds that meet the claimed compon-ent (C).  See compound III in column 3, noting that Z1 can be an aromatic hydrocarbon such as benzene (column 4, line 21, column 7, lines 35 and on).  These compounds are useful as plasticizers, stabilizers and flame retardants in organic polymers.  See column 1, lines 9 and on, and column 26, lines 4 and on.  
	Given the suggestion by Murase et al. to include additional stabilizing agents, one having ordinary skill in the art would have found the addition of a stabilizer in Onchi et al. to have been obvious, with the expectation of obtaining antioxidant, plasticizing and stabilizing properties over the combination of (A and B) alone.  In this manner the instant claims are rendered obvious	
	For claim 2, note that zinc oxide is taught by Murase et al. in paragraph 34 and is found in the working examples such that one having ordinary skill in the art would have found the addition of this flame retarding auxiliary agent to have been obvious as well.  Note that this too would be present in amounts as claimed, as the total amount of arbitrary ingredient (C) in Murase et al. is 10 wt.%.
	For claims directed to a synthetic resin, particularly a polyolefin, please see paragraphs 46 and on.
	For claims directed to a molded article please see paragraph 17.

Applicants’ traversal has been considered but is not deemed sufficient to over-come the obviousness of the instant claims.  
	With regard to the newly narrowed claim range the Examiner notes that the prior art teaches ranges that overlap with that claimed such that one having ordinary skill in the art would have found the selection of an amount within the claimed range obvious.  See for instance Murase et al., paragraph 32, which teaches including the “arbitrary” ingredient in an amount of from 30 weight parts or less.  Onchi et al. teach adding the phosphorous compound therein to resins in a preferred amount of within 3 to 25 parts by weight (column 25, line 52).  The JP reference teaches adding the phosphorous compound therein to a resin in a preferred amount of from 5 to 30 mass pts (top of page 
	Applicants also rely on the results in the Declaration, alleging unexpected results when using the compound (C) in an amount as claimed.  These results are not persuas-ive of unexpected results for various reasons.
	First please note that the inventive composition only includes the compound 2-1 in an amount of 5.3 wt% per 100 parts (A) and (B).  This specific and limited amount is not sufficient to show unexpected results for the totality of the claimed range 5 to 15.
	Second note that the exemplified compositions only include this components (A) to (C) in a polypropylene resin composition.  It is unclear if such results can be extrapo-lated to all resin compositions.  Note for instance that the JP reference is specific to cellulose ester compositions.  It is unclear if results directed to polypropylene resins will apply to cellulose ester compositions as well.
	Third the Examiner notes that the exemplified composition contains a limited combination of melamine and piperazine compounds (40:60) such that it is unclear if the totality of the breadth of the claims exemplified comparable results.
	The unobviousness of a broader claimed range can be proven by a narrower range of data, if one of ordinary skill in the art would have been able to ascertain a trend in the exemplified data which would allow one to reasonably extend the probative value thereof.  It must be remembered, however, that the burden of demonstrating that a showing is reasonably commensurate rests with applicant, not the examiner.  In the instant situation the Examiner is unable to ascertain a trend that would allow one to extend the results found in the instant examples to the breadth of the claims.  It is impermissible to extrapolate from the results obtained with a limited combination of components to expect the same unexpected results for broader combinations of components.
	In view of this the instant rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Mgm
11/13/20


/MARGARET G MOORE/Primary Examiner, Art Unit 1765